Exhibit 10.3

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE WET SEAL, INC.

2005 STOCK INCENTIVE PLAN

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), made as of
[                    ], 2013 (the “Grant Date”), by and between The Wet Seal,
Inc. (the “Company”) and [                    ] (“Participant”), evidences the
grant by the Company of a stock award of shares of restricted Class A common
stock, $0.10 par value per share (the “Restricted Stock”) to Participant and
Participant’s acceptance of the Restricted Stock in accordance with the
provisions of The Wet Seal, Inc. Amended and Restated 2005 Stock Incentive Plan,
as amended and/or restated from time to time (the “Plan”). All capitalized terms
not defined herein shall have the meaning ascribed to them in the Plan.

The Company and the Participant agree as follows:

1. Basis for Award. The award of Restricted Stock is made under the Plan
pursuant to Section 9 thereof for service rendered to the Company by the
Participant.

2. Stock Awarded.

2.1 The Company hereby awards to the Participant as of the Grant Date, in the
aggregate, an award of [            (            )] shares of the Company’s
Class A common stock, $0.10 par value per share (the “Common Stock”), all of
which shall be subject to the conditions and restrictions set forth in the Plan
and this Agreement.

2.2 (a) Shares of Restricted Stock shall be evidenced by book-entry registration
with the Company’s transfer agent, subject to such stop-transfer orders and
other terms deemed appropriate by the Compensation Committee of the Board of
Directors of the Company (the “Committee”) to reflect the restrictions
applicable to such Restricted Stock. Notwithstanding the foregoing, if any
certificate is issued in respect of such Restricted Stock at the sole discretion
of the Committee, such certificate shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Restricted Stock, substantially
in the following form:

“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE CLASS A COMMON STOCK
REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING
FORFEITURE) CONTAINED IN THE RESTRICTED STOCK AWARD AGREEMENT DATED AS OF
[            ], 2013, ENTERED INTO BETWEEN THE REGISTERED OWNER AND THE WET
SEAL, INC.”

(b) If a certificate is issued with respect to any Restricted Stock, the
Committee may require that the certificate evidencing such shares be held in
custody by the



--------------------------------------------------------------------------------

Company until the restrictions thereon shall have lapsed and that the
Participant shall have delivered a stock power, endorsed in blank, relating to
the shares covered by such Restricted Stock. At the expiration of the
restrictions, the Company shall instruct the transfer agent to release the
shares from the restrictions applicable to such shares of Restricted Stock,
subject to the terms of the Plan and applicable law or, in the event that a
certificate has been issued, redeliver to the Participant (or his legal
representative, beneficiary or heir) share certificates for the shares deposited
with it without any legend, except as otherwise provided by the Plan, this
Agreement or applicable law.

(c) During the period that the Participant holds the Restricted Stock, the
Participant shall have the right to receive dividends on and to vote the
Restricted Stock while it is subject to restriction, except as otherwise
provided by the Plan.

(d) If the Restricted Stock is forfeited, in whole or in part, the Participant
will assign, transfer and deliver any evidence of the Restricted Stock to the
Company and cooperate with the Company to reflect such forfeiture. By accepting
the Restricted Stock, the Participant acknowledges that the Company does not
have an adequate remedy in damages for the breach by the Participant of the
conditions and covenants set forth in this Agreement and agrees that the Company
is entitled to and may obtain an order or a decree of specific performance
against the Participant issued by any court having jurisdiction.

(e) Except as provided in the Plan or this Agreement, prior to vesting as
provided in Section 3 of this Agreement, the shares of Restricted Stock will be
forfeited by the Participant and all of the Participant’s rights to such shares
of Restricted Stock shall immediately terminate without any payment or
consideration by the Company, in the event of any sale, assignment, transfer,
hypothecation, pledge or other alienation of such Restricted Stock made or
attempted, whether voluntary or involuntary, and if involuntary whether by
process of law in any civil or criminal suit, action or proceeding, whether in
the nature of an insolvency or bankruptcy proceeding or otherwise.

3. Vesting; Acceleration.

3.1 The shares of Restricted Stock shall vest in the following manner:
[                    ].

3.2 Except as otherwise provided herein or in any Employment Agreement or Change
in Control and Severance Agreement entered into between Participant and the
Company, if Participant ceases to be in Continuous Service of the Company as
[                    ] at any time and for any reason prior to the vesting of
the Restricted Stock, all unvested Restricted Stock shall automatically be
forfeited without the payment of any consideration to Participant upon such
cessation of service.

3.3 Notwithstanding anything herein or in the Plan to the contrary, the vesting
of the Restricted Stock is subject to acceleration as provided in, and subject
to the terms and conditions of, any Employment Agreement or Change in Control
and Severance Agreement entered into between Participant and the Company.

 

2



--------------------------------------------------------------------------------

4. Company; Participant. The term “Company” as used in this Agreement with
reference to service shall include the Company and its Subsidiaries, as
appropriate. Whenever the word “Participant” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the beneficiaries, the executors, the administrators, or the person
or persons to whom the Restricted Stock may be transferred by will or by the
laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.

5. Adjustments. The Restricted Stock may be adjusted as provided for in
Section 12 of the Plan.

6. Compliance with Law. Notwithstanding any of the provisions hereof, the
Company will not be obligated to issue or transfer any Restricted Stock to the
Participant hereunder, if the issuance or transfer of such Restricted Stock
shall constitute a violation by Participant or the Company of any provisions of
any law or regulation of any governmental authority. Any determination in this
connection by the Committee shall be final, binding and conclusive. The Company
will take all appropriate steps, including, to the extent necessary, the filing
of an appropriate registration statement at its sole expense, such that
Participant may sell the Restricted Stock upon the lapse of the restrictions set
forth herein, subject to the Company’s insider trading policies.

7. No Right to Continued Service. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to continue in the service of the Company
or shall interfere with or restrict in any way the rights of the Company, which
are hereby expressly reserved, to terminate the services of or discharge the
Participant at any time for any reason whatsoever, with or without cause. Except
as provided herein, the Participant acknowledges and agrees that the continued
vesting of the Restricted Stock granted hereunder is premised upon Participant’s
provision of future services with the Company and the vesting of such Restricted
Stock shall not accelerate upon his termination of service for any reason except
as specifically provided herein or in any Employment Agreement or Change in
Control and Severance Agreement entered into between Participant and the
Company.

 

8. Representations and Warranties of Participant. The Participant represents and
warrants to the Company that:

8.1 The Participant has received a copy of the Plan and has read and understands
the terms of the Plan and this Agreement, and agrees to be bound by their terms
and conditions. In the event of an express conflict or inconsistency between the
terms and provisions of the Plan and the provisions of this Agreement, the Plan
shall govern and control. The Participant acknowledges that there may be adverse
tax consequences upon the vesting of the Restricted Stock or disposition of the
shares of Restricted Stock once vested, and that the Participant should consult
a tax adviser prior to such time.

8.2 The Participant agrees to sign such additional documentation as may
reasonably be required from time to time by the Company to effectuate the terms
of this Agreement.

 

3



--------------------------------------------------------------------------------

9. Taxes. The Participant agrees that, to the extent required by law, no later
than the date as of which the restrictions on the Restricted Stock shall lapse
with respect to all or any of the Stock covered by this Agreement, the
Participant shall pay to the Company (in cash, or to the extent permitted by the
Committee, Stock held by the Participant for such period of time necessary, if
any, to avoid adverse accounting treatment and whose Fair Market Value on the
date the Restricted Stock vests is equal to the amount of the Participant’s tax
withholding liability) any federal, state, local income or employment taxes of
any kind required by law to be withheld, if any, with respect to the Restricted
Stock for which the restrictions shall lapse; provided that Participant may
elect to satisfy this withholding obligation by having the Company withhold from
Participant the number of shares of Restricted Stock having a Fair Market Value
equal to the tax withholding obligation in respect of the shares of Restricted
Stock that vest (but no more than the minimum applicable tax withholding rates
can be satisfied through the withholding of the shares).

10. Notices. Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices or communications
by the Company to the Participant may be given to the Participant personally or
may be mailed to him at his address as recorded in the records of the Company.
Notwithstanding the foregoing, at such time as the Company institutes a policy
for delivery of notice by e-mail, notice may be given in accordance with such
policy.

11. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of California without regard to its
conflict of law principles.

(signature page follows)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

THE WET SEAL, INC. By:  

 

Name:

Title:

  PARTICIPANT  

 

  [                    ]

(Signature page to Award Agreement)